Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 1 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Case No.: 18 Civ. 11071 (AKH)
IN RE GREENSKY SECURITIES

LITIGATION

 

 

 

 

STIPULATED [PROPOSED] PROTECTIVE ORDER

IT IS HEREBY STIPULATED AND AGREED, by and among Lead Plaintiffs Northeast
Carpenters Annuity Fund (“Northeast Carpenters”), El Paso Firemen & Policemen’s Pension Fund
(“EI Paso”), and the Employees’ Retirement System of the City of Baton Rouge and Parish of East
Baton Rouge (“CPERS”) (collectively, “Lead Plaintiffs”), and Defendants GreenSky, Inc., David
Zalik, Robert Partlow, Joel Babbit, Gerald Benjamin, John Flynn, Gregg Freishtat, Nigel Morris
and Robert Sheft (the “GreenSky Defendants”), as well as Goldman Sachs & Co. LLC, J.P.
Morgan Securities LLC, Morgan Stanley & Co. LLC, Citi group Global Markets Inc., Credit Suisse
Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith Inc., SunTrust Robinson
Humphrey, Inc., Raymond James & Associates, Inc., Sandler O’Neill & Partners, L.P., Fifth Third

Securities, Inc., and Guggenheim Securities, LLC (the “Underwriter Defendants”), each of whom

individually is referred to herein as a “Party,” and collectively, the “Parties,” by and through their
undersigned counsel, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Rule 502
of the Federal Rules of Evidence, that:

Li PURPOSES

Discovery in this action is likely to involve production of confidential, proprietary or
private information for which special protection from public disclosure and from use for any

purpose other than prosecuting or defending this litigation may be warranted. Accordingly, the

 
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 2 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 2 of 18

parties to this action hereby stipulate to and petition the Court to enter the following Stipulated

Protective Order (“Order”). The Parties agree to be bound by the terms of this Order pending its

entry by the Court.

2. DEFINITIONS

2.1 Challenging Party: shall mean a Party that challenges the “Confidential”
designation of Discovery Material under this Order.

Lid Confidential Discovery Material: shall mean Discovery Material (regardless of how
it is generated, stored or maintained) that (i) has been designated by a Party or Non-Party as
“Confidential” in accordance with this Order: and (11) is maintained as confidential in the ordinary
course of business and the Designating Party believes in good faith that such Discovery Material
contains or reflects non-public personal, financial. proprietary, customer or client information.
commercially sensitive information, trade secrets, product research or development, or
information, the disclosure of which could reasonably cause harm to the Designating Party if
disclosed to competitors, or that is otherwise entitled to confidential treatment under the Federal
Rules of Civil Procedure (including Fed. R. Civ. P. 26(c)(1)(G)) or would otherwise be considered
confidential in the jurisdiction in which the information or item originated.

2.3 Confidential Information: shall mean Confidential Discovery Material, information

 

derived therefrom, or any papers containing or revealin g such information.
2.4 Counsel (without qualifier): shall mean Outside Counsel and In-House Counsel, as
well as their support staff.

2.5 Designating Party: shall mean a Party or Non-Party that designates Discovery

 

Material in this action as “CONFIDENTIAL”.

 
Case 1:18-cv-11071-AKH Document 140 Filed 04/24/20 Page 3 of 21

Case 1:18-cv-11071-AKH Document 139-1. Filed 04/21/20 Page 3 of 18

2.6 Discovery Material: shall mean all documents and information exchanged or
otherwise disclosed by the Parties pursuant to any formal or informal request for discovery in this
action, including, but not limited to, documents, electronically stored information, testimony,
exhibits, interrogatory answers, responses to requests for admission and any other materials or
information produced, given or exchanged in this action during the course of discovery, regardless
of the medium or manner generated, stored or maintained.

2./_ _ Expert: shall mean any person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert
witness or as a consultant in this action, together with his or her staff.

2.8 In-House Counsel: shall mean attorneys who are employees of a Party to this action.
In-House Counsel does not include Outside Counsel.

2.9 Non-Party: shall mean any natural person, partnership, corporation, association or
other legal entity not named as a Party to this action.

2.10 Qutside Counsel: shall mean attorneys who are not employees of a Party to this
action but are retained to represent or advise a Party to this action, whether or not they have
formally appeared in this action on behalf of that Party.

2.11 Producing Party: shall mean a Party or Non-Party that produces Discovery Material
in this action.

2.12 Professional Vendors: shall mean persons or entities that provide litigation support
services (¢.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
processing, hosting, organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors.
1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 4 of 21

Case 1:18-cv-11071-AKH “Bocument 139-1 Filed 04/21/20 Page 4 of 18

2.13 Receiving Party: shall mean a Party that receives Discovery Material from a

Producing Party.

2, SCOPE

 

The confidentiality protections conferred by this Order cover all Confidential Information
received from a Producing Party, including (i) Confidential Discovery Material; (ii) any
information copied or extracted from Confidential Discovery Material; (iii) all copies, excerpts,
summaries or compilations of Confidential Discovery Material; and (iv) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Confidential
Discovery Material. The confidentiality protections conferred by this Order do not cover the
following information: (i) any information that is in the public domain at the time of disclosure to
a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
a result of publication not involving a violation of this Order, including becoming part of the public
record through trial or otherwise; and (ii) any information known to the Receiving Party prior to
the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained
the information lawfully and under no obligation of confidentiality to the Designating Party. Any
use of Confidential Discovery Material and Information at trial shall be governed by a separate
agreement or order.

4. DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by this
Order shall remain in effect. This Court retains and shall have jurisdiction over the Parties and all
recipients of Confidential Discovery Material, for purposes of enforcing this Order after final
disposition of this action. Final disposition shall be deemed to be the later of (1) dismissal of all

claims and defenses in this action, with or without prejudice; and (11) final judgment herein after

 

 
 

Case 1:18-cv-11071-AKH Document 140 Filed 04/24/20 Page 5 of 21

 

 
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 6 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 5 of 18

the completion and exhaustion of all appeals, rehearings, remands, trials or reviews of this action,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

 

5 DESIGNATING DISCOVERY MATERIAL AS “CONFIDENTIAL”

aid Exercise of Restraint and Care in Designating Material for Protection. Each Party
or Non-Party that designates information or items as “CONFIDENTIAL” under this Order shall
take care to do so in good faith under the appropriate standards set forth in this Order, A Party or
Non-Party may subsequently move for a court order to obtain a more stringent confidentiality
designation for any Discovery Material.

5.2 Manner and Timing of Designations. The designation of Confidential Discovery
Material in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic documents, but
excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
affix the legend “CONFIDENTIAL” on each page containing any Confidential Discovery Material
or, in the case of a document that is produced in native form or is impractical to produce in TIFF
format, by placing the above-described legend on a TIFF-placeholder image bearing the
production number of the document. A Party or Non-Party that makes original documents or
materials available for inspection need not designate them for protection until after the inspecting
Party has indicated which material it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection shall be deemed
“CONFIDENTIAL”. After the inspecting Party has identified the documents it wants copied and

produced, the Producing Party must determine which documents qualify for protection under this

 
Case 1:18-cv-11071-AKH Document 140 Filed 04/24/20 Page 7 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 6 of 18

Order. Then, before producing the specified documents, the Producing Party must affix the
“CONFIDENTIAL” legend to each document that contains Confidential Discovery Material.

(b) For information produced in some form other than documentary and for any other
tangible items, the Producing Party affix in a prominent place on the exterior of the container or
containers in which the information or item is stored the legend “CONFIDENTIAL”,

(c) For all or portions of depositions and other testimony that a Party or non-party
witness, or counsel for a Party or non-party witness, believes, in good faith, to refer to or disclose
Confidential Discovery Material, by so indicating on the record at the time the testimony is given
or by sending written notice to all Parties within thirty (30) days of receipt of the final transcript
of the testimony. The entirety of each deposition transcript shall then be treated as Confidential
Discovery Material until the expiration of the thirtieth calendar day after receipt by counsel of a
copy of the final transcript. Thereafter, only those portions of the transcripts designated as
“CONFIDENTIAL” shall be deemed Confidential Discovery Material. Any Discovery Material
that is used in the taking of a deposition shall remain subject to the provisions of this Order, along
with the transcript pages of the deposition testimony dealing with such Discovery Material. In the
event Confidential Discovery Material is used at the deposition, the court reporter shall be
informed of this Order. In the further event the deposition is videotaped, the ori ginal and all copies
of the videotape shall be marked by the video technician to indicate that the contents of the
videotape are subject to the confidentiality provisions of this Order. substantially along the lines
of: “This videotape contains confidential testimony used in this case and is not to be viewed or the
contents thereof to be displayed or revealed except by order of the Court, or pursuant to written
stipulation of the parties”. Counsel for any Producing Party shall have the right to exclude from

oral depositions, other than the deponent, deponent’s counsel, the reporter and videographer (if

 
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 8 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 7 of 18

any), any person who is not authorized by this Order to receive or access Discovery Material based
on the designation of such Discovery Material. Such right of exclusion shall be applicable only
during periods of examination or testimony regarding such designated Discovery Material.

5.3 Inadvertent Failures To Designate. If a Producing Party inadvertently discloses
Confidential Discovery Material without designating it as such, the Producing Party shall inform
the Receiving Party of such inadvertent disclosure. The Receiving Party shall thereafter treat the
information as Confidential Discovery Material and may request a copy with an appropriate
confidentiality designation. To the extent such information may have been disclosed to anyone not
authorized to receive Confidential Discovery Material under the terms of this Order, the Receiving
Party shall make reasonable efforts to retrieve the information promptly and to avoid any further
disclosure. The failure to advise the Receiving Party of such inadvertent disclosure does not,
standing alone, constitute a waiver or admission by the Producing Party that such information does
not qualify as Confidential Discovery Material. If the Receiving Party decides to challenge the
request for designation and treatment of the Discovery Material as Confidential, the Receiving

Party shall make such challenge in accordance with Section 6 below.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party may challenge a designation of confidentiality at

 

any time.

6.2 Meet and Confer. In the event it wishes to make such a challenge, the Challenging

 

Party shall notify the Designating Party of its position in writing. Counsel shall thereafter meet
and confer in good faith to resolve any dispute concerning such designation. If the dispute cannot
be resolved through the meet and confer process, the Receiving Party may present the issue to the

Court in compliance with this Court’s Individual Rules, at Paragraph 2.E, and Local Rule 37.2.

 

 
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 9 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 8 of 18

Any Discovery Material relevant to the dispute shall be filed with the Court under seal, as set forth
in Paragraph 12.3.

6.3 Burden and Process. The burden of persuasion in any such challenge proceeding
shall be on the Designating Party to prove that the Discovery Material contains Confidential
Discovery Material. All Parties shall continue to afford the material In question the level of
protection to which it is entitled under the Producing Party’s designation until the Court rules on
the challenge. If the Court resolves the dispute in the Challenging Party’s favor, the Designating
Party shall remove the confidentiality designation from such Discovery Material, and, within ten
business days of the Court’s Order, provide a replacement copy of such Discovery Material to the
Challenging Party.

7. ACCESS TO AND USE OF DISCOVERY MATERIAL AND CONFIDENTIAL
DISCOVERY MATERIAL

7.1 Basic Principles. A Receiving Party may use Discovery Material that is disclosed
or produced by another Party or by a Non-Party in connection with this case solely for purposes
of prosecuting, defending, or attempting to settle this action and for no other purpose. Nothing in

this Order shall prevent any Producing Party from using its own Discovery Material, including

Confidential Discovery Material, for any purpose.

7.2 Any document or information designated as “Confidential” in accordance with this
Order shall only be used, shown, or disclosed as provided in this Order. Confidential Discovery
Material must be stored and maintained by a Receiving Party and any Qualified Person (as defined
below) at a location and in a secure manner that ensures that access is limited to the persons
authorized under this Order. Confidential Discovery Material shall not be copied, reproduced,

summarized, extracted, or abstracted by a Receiving Party or Qualified Person, except to the extent
iled 04/24/20 Page 10 of 21

Case 1:18-cv-11071-AKH’ Bocument 139-1 Filed 04/21/20 Page 9 of 18

that such copying, reproduction, summarization, extraction or abstraction is reasonably necessary
for the conduct of the action. All such copies, reproduction, summaries, extractions and
abstractions, including all Confidential Information, shall be subject to the same terms of this
Order and labeled in the same manner as the Confidential Discovery Material on which they are
based.

7.3. When the litigation has been terminated. anyone in possession of Confidential
Discovery Material must comply with the provisions of Section 13 below (FINAL
DISPOSITION).

7.4 Disclosure of “CONFIDENTIAL” Information. Unless otherwise ordered by the
Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
Confidential Information only to “Qualified Persons”, defined as:

(a) Outside Counsel for the Parties in this action, as well as employees of said Outside
Counsel:

(b) the Parties to the action as well as the officers, directors, and employees of the
Parties (including In-House Counsel), to the extent such persons are assisting in the prosecution

or defense of the litigation;

(c) Experts (as defined in this Order) of a Party who have signed the “Acknowledgment
and Agreement To Be Bound” (Exhibit A), provided that any report created by such Expert relying
on or incorporating Confidential Information in whole or in part shall be designated as
“Confidential” by the Party responsible for its creation;

(d) the Court and its personnel, any appellate court in the action, and any jurors:
Case 1:18-cv-11071-AKH Document 140 Filed 04/24/20 Page 11 of 21
Case 1:18-cv-11071-AKH Document 140 Filed 04/24/20 Page 12 of 21

Case 1:18-cv-11071-AKH Document 139-1. Filed 04/21/20 Page 10 of 18

(e) mediators appointed by the Court or retained by the Parties for settlement purposes
or resolution of discovery disputes who have signed the “Acknowledgment and Agreement To Be

Bound” (Exhibit A):

(f) court reporters, videographers, and their staff, who record and/or transcribe
depositions or testimony in this action:

(g) litigation support consultants, mock jurors and Professional Vendors who have
signed the “Acknowledgment and Agreement To Be Bound” (Exhibit A);

(h) any insurer and such insurer’s outside counsel participating in matters related to
this action and their legal, clerical or support staff:

(1) deponents and witnesses or prospective witnesses (and counsel for such witnesses)
to the extent reasonably necessary in connection with their testimony in the action or the
preparation thereof:

(j) the author or recipient of a document containing such Confidential Discovery
Material, or who otherwise had access to such Confidential Discovery Material (or possessed or
knew the information contained therein) in the ordinary course of business; and

(i) any person expressly named and agreed to in writing by the Producing Party or by

order of the Court, provided that person has signed the “Acknowledgment and Agreement To Be
Bound” (Exhibit A).

Each Party’s counsel shall retain any executed Agreement To Be Bound
(Exhibit A). Executed Agreements To Be Bound shall not be made available to the Designating

Party during the pendency of the action but shall be available for in camera inspection by the Court

if good cause for review is demonstrated by the Designating Party.

10
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 13 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 11 of 18

8. CONFIDENTIAL DISCOVERY MATERIAL SUBPOENAED OR ORDERED

PRODUCED IN OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any Confidential Information that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall include a
copy of the subpoena or court order unless the subpoena or court order is confidential and not
permitted to be disclosed:

(b) promptly notify in writing the party who caused the subpoena or order to issue in
the other litigation that some or all of the material covered by the subpoena or order is subject to
this Order. Such notification shall include a copy of this Order: and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
Designating Party whose Confidential Discovery Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the subpoena
or court order shall not produce any Confidential Information before a determination by the court
from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

permission. The Designating Party shall bear the burden and expense of seeking protection in that

court of its confidential material and nothing in these provisions should be construed as authorizing
or encouraging a Receiving Party in this action to disobey a lawful directive from another coutt.

2. A_NON-PARTY’S CONFIDENTIAL DISCOVERY MATERIAL PRODUCED

IN THIS LITIGATION

a1 The terms of this Order also are applicable to information produced and designated
as “CONFIDENTIAL” by a Non-Party in this action. Such information produced by Non-Parties

in connection with this litigation is protected by the remedies and relief provided by this Order.

L |
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 14 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 12 of 18

Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
additional protections.

9.2 Ifa Party receives or has received Discovery Material from a Non-Party, such
Discovery Material will be produced by the Receiving Party to the other Parties in accordance with
the Federal Rules of Civil Procedure subject to all the procedures and protections of this Order.

10. UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION

Ifa Receiving Party learns that, by inadvertence or otherwise, it has disclosed Confidential
Information to any person or in any circumstance not authorized under this Order, the Receiving
Party must immediately: (i) notify in writing the Designating Party of the unauthorized disclosures:
(11) use its best efforts to retrieve all unauthorized copies of the Confidential Information;
(111) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this Order; and (iv) request such person or persons to execute the “Acknowledgment and
Agreement To Be Bound” that is attached hereto as Exhibit A.

Il. INADVERTENT PRODUCTION OF PRIVILEGED INFORMATION

[1.1 The Parties agree that this Order is an Order entered under Rule 502(d) of the

Federal Rules of Evidence and that the production of documents in this action (including both

paper documents and electronically stored information) subject to protection by the attorney-client
privilege, the attorney work product doctrine, joint defense or other similar doctrine, or by another
legal privilege or immunity protecting information from discovery (“Privileged Material’),
whether inadvertent or otherwise, shall not constitute a waiver of any privilege or other protection
that the Producing Party would otherwise be entitled to assert, in this action or any other federal

or state proceeding, with respect to the documents or information (or the subject matter thereof).

12

 

 

 
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 15 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 13 of 18

This Order shall be interpreted to provide the maximum protection allowed under Rule 502(d) of
the Federal Rules of Evidence.

11.2 Ifa Producing Party believes that Privileged Material was inadvertently produced.
it shall notify in writing the Receiving Party of the inadvertent production of these materials (the
“Identified Materials”), and the obligations of the Receiving Party and Producing Party,
respectively, shall be those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

11.3. The contents of the Identified Materials shall not be disclosed to anyone who was
not already aware of the contents of them before the notice was made.

11.4 If any Receiving Party is in receipt of a document from a Producing Party which
the Receiving Party reasonably believes is Privileged Material, the Receiving Party shall promptly
notify the Producing Party of the production of that document so that the Producing Party may
determine whether it wishes to assert a claim that the material is Privileged Material. The
Producing Party then has five business days to (i) confirm whether it intends to assert that the
information is Privileged Material and (ii) provide the basis for the claim of privilege or protection.

The Receiving Party shall at all times treat the specified information in accordance with the

procedures set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
[1.5 The stipulated agreement set forth in Section 11 and its subparts of this Order does

not constitute a concession by any party that any documents are subject to protection by the
attorney-client privilege, the attorney work product doctrine or any other potentially applicable

privilege, doctrine or immunity. This agreement also is not intended to waive or limit in any way
either Party’s right to contest any privilege claims that may be asserted with respect to any of the

documents produced except to the extent stated in the agreement.

3
ase 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 16 of 21

Case 1:18-cv-11071-AKH Document 139-1. Filed 04/21/20 Page 14 of 18

12. MISCELLANEOUS

12.1 Right To Further Relief. This Order may not be waived, modified, abandoned, or
terminated, in whole or part, except by an instrument in writing signed by all Parties, or by further
Court order; provided that nothing in this Order abridges the right of any person to seek its
modification by the Court in the future. If the Court finds any provision of this Order invalid for
any reason, the remaining provisions shall remain in effect.

12.2 Right To Assert Other Objections. By stipulating to the entry of this Order no Party
or Non-Party waives any right it otherwise would have to object to disclosing or producing any
information or item on any ground not addressed in this Order. Similarly, no Party or Non-Party
waives any right to object on any ground to use in evidence of any of the material covered by this
Order.

12.3 Filing Confidential Information. In the event that Counsel for any Party or Non-
Party determines to file with or submit to the Court any Confidential Information received from a
Producing Party, such Counsel must comply with this Court’s Individual Rules, at paragraph 4.B.
including by seeking the Court’s approval to make a sealed or redacted filing of such information
In compliance with Individual Rule Paragraph 4.B.(ii). The Receiving Party may file the
information in the public record only if its request to file the Confidential Information under seal
is denied by the Court and unless otherwise instructed by the Court. A Party may choose to file its
own Confidential Information on the public record, provided that no other Party or Non-Party has
similarly designated that Confidential Information as “Confidential”. Such a public filing would
de-designate the subject material as “Confidential”. If, however, a Designating Party inadvertently

waived a confidentiality claim in this manner, that Designating Party may notify the Court to

remedy such waiver.

14
Case 1:18-cv-11071-AKH Document 140 Filed 04/24/20 Page 17 of 21
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 18 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 15 of 18

13. FINAL DISPOSITION

Within 90 days after the final disposition of this action, as defined in Section 4 of this
Order, each Receiving Party shall use commercially reasonable efforts to either return all
Discovery Material to the Producing Party or to destroy such material, at the election of the
Receiving Party. The Receiving Party’s commercially reasonable efforts shall not require the
return or destruction of Discovery Material that is subject to legal hold obligations. Whether the
Discovery Material is returned or destroyed, the Receiving Party must submit a written
certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
by the 90-day deadline that (i) identifies (by category, where appropriate) all the Discovery
Material that was returned or destroyed and (ii) affirms that the Receiving Party has not retained
any copies, abstracts, compilations, summaries or any other format reproducing or capturing any
of the Discovery Material. Notwithstanding this provision, Counsel are entitled to retain an
archival copy of all pleadings; motion papers; trial, deposition, and hearing transcripts; legal
memoranda; correspondence; deposition and trial exhibits; expert reports; attorney work product;
attorney-client communications; and consultant and Expert work product, even if such materials

contain Discovery Material. Any such archival copies that contain or constitute Discovery Material
remain subject to this Order as set forth in Section 4 (DURATION). The Parties further confirm

that no Discovery Material obtained in this matter will be used for any other action or proceeding.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

LS
Date:

Case 1:18-cv-11071-AKH D

ocumen

t140 Filed 04/24/20 Page 19 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 16 of 18

April 21, 2020

Respectfully submitted,

/s/ Steven J. Toll

 

COHEN MILSTEIN SELLERS& TOLL
PLLC

Steven J. Toll (admitted pro hac vice)

S. Douglas Bunch (SB-3028)

1100 New York Avenue, N.W. | Fifth Floor
Washington, D.C. 20005

Tel.: (202) 408-4600

Fax: (202) 408-4699

stoll@cohenmilstein.com
dbunch@cohenmilstein.com

Alice Buttrick (5444120)
Jessica (Ji Eun) Kim (5326129)
88 Pine Street | 14th Floor
New York, NY 10005

Tel.: (212) 838-7797

Fax: (212) 838-7745
abuttrick@cohenmilstein.com
jekim@cohenmilstein.com

Manuel J. Dominguez

2925 PGA Boulevard, Suite 200
Palm Beach Gardens, FL 33410
Tel.: (S61) 515-1400

Fax: (561) 515-140]
jdominguez@cohenmilstein.com

SCOTT + SCOTT ATTORNEYS AT LAW
LLP

Max Schwartz (MS-2517)
Tom Laughlin (TL-8888)
230 Park Avenue, 17th Floor
New York, NY 10169

Tel.: (212) 223-6444

Fax: (212) 223-6334
mschwartz@scott-scott.com
tlaughlin@scott-scott.com

Attorneys for Lead Plaintiffs Northeast
Carpenters Annuity Fund, El Paso Firemen &
Policemen’s Pension Fund, and __ the
Employees’ Retirement System of the City of
Baton Rouge and Parish of East Baton Rouge

16
Case 1:18-cv-11071-AKH Documen

t140 Filed 04/24/20 Page 20 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 17 of 18

/s/ Karin A. DeMasi

CRAVATH, SWAINE & MOORE [IP
Karin A. DeMasi

Lauren Roberta Kennedy

Worldwide Plaza

$25 Eighth Avenue

New York, NY 10019

Tel: (212) 474-1059

Fax: (212) 474-3700
kdemasi@cravath.com

Attorneys for the GreenSky Defendants

/s/ Shawn J. Rabin

SUSMAN GODFREY LLP
Shawn J. Rabin

Ari Ruben

1301 Avenue of the Americas
New York, NY 10019

Tel: (212) 336-8330

Fax: (212) 336-8340
srabin@susmangodfrey.com

Attorneys for Defendants Robert Sheft, Joel
Babbit, Gregg Freishtat, John Flynn and Nigel
Morris

/s/ Todd G. Cosenza

 

WILLKIE FARR & GALLAGHER LIP
Todd G. Cosenza

787 Seventh Avenue
New York, NY 10019

Tel.: (212) 728-8000
Fax: (212) 728-9677
tcosenza@willkie.com

Attorneys for the Underwriter Defendants

 

IT IS hes this A| day of pk , 2020.

 

THE HONORABLE ALVIN K. HELLERSTEIN

UNITED STATES DISTRICT JUDGE

 

 

17
Case 1:18-cv-11071-AKH Documen t140 Filed 04/24/20 Page 21 of 21

Case 1:18-cv-11071-AKH Document 139-1 Filed 04/21/20 Page 18 of 18

EXHIBIT A

ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 

 

 

CERTIFICATION
I, a of , hereby certify
that I have read the attached Stipulated Protective Order, dated . | hereby

 

agree to be bound by the terms of the Stipulated Protective Order.

For purposes of enforcing the Stipulated Protective Order, I hereby agree to be subject to the

jurisdiction of the United States District Court for the Southern District of New York. | understand

that violation of the Stipulated Protective Order is punishable by contempt of Court.

Signature: Dated:

 

18

 
